FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CAREY DWAYNE DORSEY,                             No. 11-55434

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00519-BEN-
                                                 AJB
  v.

EQUAL EMPLOYMENT                                 MEMORANDUM *
OPPORTUNITY COMMISSION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Carey Dwayne Dorsey appeals pro se from the district court’s order denying

his motion for reconsideration in his Freedom of Information Act action. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993). We affirm in part and dismiss in part.

      The district court did not abuse its discretion in denying Dorsey’s motion for

reconsideration because Dorsey failed to show grounds warranting reconsideration.

See id. at 1263 (setting forth grounds for reconsideration).

      We lack jurisdiction to review the district court’s summary judgment

because Dorsey failed to file a timely notice of appeal from the judgment. See Fed.

R. App. P. 4(a)(1), (4) (notice of appeal must be filed within sixty days after entry

of judgment if one of the parties is a United States agency, and only timely tolling

motion suspends time to appeal). Accordingly, we dismiss that portion of the

appeal.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    11-55434